

113 HR 3729 IH: Korean Immigration Commemorative Coin Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3729IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Andrews introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the 100th anniversary of the beginning of Korean immigration into the United States.1.Short titleThis Act may be cited as the Korean Immigration Commemorative Coin Act.2.FindingsCongress finds the following:(1)January 13, 2003, marked the 100th anniversary of the first wave of Korean immigration to the United States.(2)At the time of that anniversary, more than 100 Korean American communities throughout this Nation commemorated this important event.(3)According to immigration records, in December 1902, 56 men, 21 women, and 25 children left Korea and sailed across the Pacific Ocean aboard the S.S. Gaelic, landing in Honolulu, Hawaii, on January 13, 1903.(4)These early Korean immigrants worked at sugar cane and pineapple fields in Hawaii.(5)Since that first voyage, approximately 1,000,000 Koreans have immigrated to the United States.(6)Korean Americans have served with distinction in the Armed Forces of the United States with distinction in every war and armed conflict from World War I through Operation Enduring Freedom.(7)Korean Americans have taken root and thrived in the United States through strong family ties, robust community support, and countless hours of hard work.(8)Korean immigrants have invigorated business, church, and academic communities throughout the United States and Korean Americans have also established themselves as important members in the medical, legal, financial, and governmental professions.(9)The strategic partnership between the United States and Korea has helped undergird peace and stability in the Asia Pacific region and has provided economic benefits not only to the people of the United States and Korea, but also to the entire world.3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:(1)$5 Gold coinsNot more than 20,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have diameter of 0.850 inches; and(C)contain 90 percent gold and 10 percent alloy.(2)$1 Silver coinsNot more than 10,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain 90 percent silver and 10 percent copper.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design requirements(1)In generalThe design of the coins minted under this Act shall be emblematic of the immigration of Koreans into the United States and the significant contributions of Korean Americans to this Nation.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2018; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary after consultation with the Commission of Fine Arts; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Period of issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2018.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid Orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In GeneralAll sales of coins minted under this Act shall include a surcharge as follows:(1)A surcharge of $35 per coin for the $5 coin.(2)A surcharge of $10 per coin for the $1 coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Council on 100th Year Korean Immigration Commemorative Coin Act to provide academic scholarships.(c)AuditsThe Council on 100th Year Korean Immigration Commemorative Coin Act shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.